Citation Nr: 9923258	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served on active duty in the United States Army 
from December 1967 to April 1971.

This appeal arose from a June 1996 rating of the Department 
of Veterans Affairs (VA) Regional Office in Portland, Oregon 
(the RO) which denied the appellant's claim of entitlement to 
service connection for post-traumatic stress disorder.


REMAND

In his June 1997 substantive appeal, VA Form 9, the appellant 
indicated that he wished to appear personally at a hearing 
before a Board member on his appeal.  He did not indicate 
whether he wished the hearing to be at the RO or in 
Washington, D.C.

The appellant's claims folder was forwarded to the Board on 
16, March 1999.  On March 26, 1999, the Board received 
another VA form 9 signed, by the appellant, in which he 
requested a hearing before a member of the Board at the RO.

In April 1999, the Board wrote to the appellant to clarify 
whether he desired a hearing before a member of the Board.  
In May 1999, the appellant responded in an equivocal fashion, 
stating that he desired a hearing "if it is necessary to get 
a judgement in my favor" but that he did not want a hearing 
"if it is not necessary in getting at least a 30% disability 
judgement."  

The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 1998).  Pursuant to 38 C.F.R. 
§ 20.700 (1998), a hearing on appeal before the Board will be 
granted if an appellant expresses a desire to appear in 
person.  Based on the circumstances of this case, the Board 
believes that the law and regulations require that the 
appellant be scheduled for a travel board hearing at the RO.  
The Board observes that personal hearings are conducted 
before the Board renders any decision, in order that 
appellants and their representatives may present evidence and 
argument as to the issues on appeal.  See 38 C.F.R. 
§ 20.700(b) (1998).  The appellant's request that the 
scheduling of a hearing be contingent on a determination of 
the Board as to the outcome of his claim cannot be honored.

This case is therefore remanded to the RO for the following 
action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing at the RO before a member of the 
Board.  A copy of the notice to the 
appellant scheduling of the hearing 
should be placed in his claims folder.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
accord the appellant due process of law.  The appellant need 
take no action until he is notified by the RO.

The Board notes that in March 1999 the appellant, through his 
representative, submitted additional evidence to the Board, 
accompanied by waiver of RO consideration under 38 C.F.R. 
§ 20.1304(c) (1998).  This material has been associated with 
the claims folder.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


CONTINUED ON NEXT PAGE


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










